ORDER
PER CURIAM.
Defendant Arthur Stallings appeals the judgment and sentence entered following his jury convictions for first degree robbery and armed criminal action in violation of sections 569.020 and 571.015, RSMo 1994, respectively. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).